DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed December 17, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has only partially been considered. The Foreign Patent Document Cite No. 1 does not appear to have been submitted along with the Information Disclosure Statement (IDS) filed December 17, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wehrman et al. (US PGPUB 2015/0363210; hereinafter “Wehrman”) in view of Aizawa et al. (US PGPUB 2018/0246712; hereinafter “Aizawa”).
Claim 1: (Currently Amended)
Wehrman teaches a hardware control device comprising:
a hardware communication unit configured to communicate with a plurality of on-vehicle control devices via a transmission path including an in-vehicle communication line ([0015] “An improved software update system may use a mobile device associated with the vehicle that is configured to retrieve software updates requested by the vehicle.” [0021] “the system 1 uses the BLUETOOTH transceiver 15 to communicate 17 with a nomadic device (ND) 53 (e.g., cell phone, smart phone, PDA, or any other device having wireless remote network connectivity),” wherein the “BLUETOOTH transceiver” 
a hardware processor coupled to a memory and configured to read instructions from the memory to cause the hardware update control device to perform operations including ([0018] “FIG. 1, a processor 3 or central processing unit (CPU) 3 controls at least some portion of the operation of the vehicle-based computing system. Provided within the vehicle 31, the processor 3 allows onboard processing of commands and routines. Further, the processor 3 is connected to both non-persistent 5 and persistent storage 7.”):
causing the hardware communication unit to transmit a first request message when a target device is unable to execute an update process for a control program that is to be updated ([0018] “Provided within the vehicle 31, the processor 3 allows onboard processing of commands and routines,” wherein the “Processor” 3 is the “control unit.” [0032] “The system 200 may further include an update management application 216 installed to the vehicle 31 and configured to install software updates 206  to various modules 202-A through 202-C (collectively 202) of the vehicle 31,” wherein a “Vehicle Module 202” is the “target device”. [0050] “At operation 502, the update management application 216 receives consent from the user to utilize the update retrieval application 218 executed by the nomadic device 53 to download software updates 206”.),
wherein the target device is a first on-vehicle control device of the plurality of the on-vehicle control devices including the control program that is to be updated ([0062] “the update management application 216 may provide the updated configuration or 

With further regard to Claim 1, Wehrman does not teach the following, however, Aizawa teaches:
the update process including a plurality of processes that is started after the target device has received data for the update process for the control program, the first request message requesting an alternative device, which is a non-target device, to alternatively execute a process included in the plurality of processes ([0054] “When detecting a new update program, the information terminal 83 transmits the update program to the hydraulic excavator 1. The information controller 4 of the hydraulic excavator 1 temporarily stores the update program received by the communication device 30 in the RAM 4c. The update program is a program to which function improvement is added, and the information controller 4 outputs an execution instruction for rewriting a program stored in the ROM 3b of the control controller 3 by using the update program to the control controller 3,” wherein the “Control Controller 3” is the “target device” and further wherein the storing of the “update program” in the RAM of the “Information Controller 4” constitutes “a process included in the plurality of processes”.); and
causing the hardware communication unit to transmit a second request message when the target device has entered a state where the target device is able to execute the update process for the control program after the alternative device starts to alternatively execute the process included in the plurality of processes, the second request message requesting the target device to execute a remaining process included in the plurality of processes ([0069] “When the operation mode at the time of receiving an update program is standby mode C4 or work mode C5, the information controller 4 does not perform program updating notification … the unupdate flag stored in the non-volatile memory 3e is used.” [0070] “Then, when identifying that the unupdate flag is ON at the time of changing to preparation mode C2 next time… Then, the information controller 4 reads the update program information from the non-volatile memory 3e, and performs the same process as the case of receiving the update program information from the communication device 30. That is, the processes that have been described in cases 1 and 2 are executed,” wherein “<Case 1>” describes, [0063] “the information controller 4 transmits an instruction for changing the operation mode to maintenance mode C3, an updating instruction, and the update program to the control controller 3. The control controller 3 changes the operation mode to maintenance mode C3, and rewrites a program of the ROM 3b by using the update program.”); wherein
the non-target device is a second on-vehicle control device of the plurality of the on-vehicle control devices including a control program that is not to be updated ([0054] “The information controller 4 of the hydraulic excavator 1 temporarily stores the update program received by the communication device 30 in the RAM 4c,” wherein the “Information Controller” is the “non-target device”.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Wehrman with the further update processes as taught by Aizawa such that “in the construction machine in which program updating is not permitted except in the 
	
Claim 2: 
Wehrman in view of Aizawa teaches the hardware update control device according to claim 1, and Wehrman further teaches wherein the operations further include: 
causing the hardware communication unit to transmit, to the non-target device, an inquiry message that inquires whether or not the non-target device can serve as the alternative device; and 
determining whether or not to use the non-target device as the alternative device, in accordance with the content of a response message from the non-target device ([0046] “FIG. 3 illustrates an exemplary user interface 300 of the vehicle system 200 for receiving consent from the user to download software updates 206 for the vehicle 31 by the nomadic device 53. The user interface 300 may be presented by the VCS 1 in the vehicle 31 via the display 4, and may include a message prompt 302 provided by the update management application 216 to request for the user to agree to use of the update retrieval application 218 to download software updates 206 for the vehicle 31.” [0050] “At operation 502, the update management application 216 receives consent from the user to utilize the update retrieval application 218 executed by the nomadic device 53 to download software updates 206. For example, the update management 

Claim 3: 
Wehrman in view of Aizawa teaches the hardware update control device according to claim 2, and Wehrman further teaches wherein the causing of the hardware communication unit to transmit the inquiry message includes transmitting the inquiry message to a plurality of non-target devices inquiring as to whether or not the non-target devices can serve as the alternative device, in accordance with priority levels of the non-target devices ([0046] “FIG. 3 illustrates an exemplary user interface 300 of the vehicle system 200 for receiving consent from the user to download software updates 206 for the vehicle 31 by the nomadic device 53.” [0047] “If the user agrees … the update management application 216 may utilize the update retrieval application 218 to aid in the download of software updates 206 to the vehicle 31. Otherwise, the update management application 216 may fall back to functionality not using the update retrieval application 218, such as … use of an internal onboard modem 63 of the VCS 1,” wherein the “Onboard Modem 63,” i.e. another “non-target device”, is the lower priority option since it is disclosed as being a “fall back” option when the “Nomadic Device 53” is not able to be used.).

Claim 8:


Claim 9: (Currently Amended)
Wehrman teaches a control method used in a hardware update control device connected to a plurality of on-vehicle control devices via a transmission path including an in-vehicle communication line, the method comprising,
transmitting a first request message when a target device is unable to execute an update process for a control program that is to be updated ([0018] “Provided within the vehicle 31, the processor 3 allows onboard processing of commands and routines,” wherein the “Processor” 3 is the “control unit.” [0032] “The system 200 may further include an update management application 216 installed to the vehicle 31 and configured to install software updates 206  to various modules 202-A through 202-C (collectively 202) of the vehicle 31,” wherein a “Vehicle Module 202” is the “target device”. [0050] “At operation 502, the update management application 216 receives 
wherein the target device is a first on-vehicle control device of the plurality of the on-vehicle control devices including the control program that is to be updated ([0062] “the update management application 216 may provide the updated configuration or software to the vehicle module 202 or modules 202 being updated,” wherein a “Vehicle Module 202” is the “target device”.).

With further regard to Claim 9, Wehrman does not teach the following, however, Aizawa teaches:
the update process including a plurality of processes that is started after the target device has received data for the update process for the control program, the first request message requesting an alternative device, which is a non-target device, to alternatively execute a process included in the plurality of processes ([0054] “When detecting a new update program, the information terminal 83 transmits the update program to the hydraulic excavator 1. The information controller 4 of the hydraulic excavator 1 temporarily stores the update program received by the communication device 30 in the RAM 4c. The update program is a program to which function improvement is added, and the information controller 4 outputs an execution instruction for rewriting a program stored in the ROM 3b of the control controller 3 by using the update program to the control controller 3,” wherein the “Control Controller 3” is the “target device” and further wherein the storing of the “update program” in the RAM of ; and
transmitting a second request message when the target device has entered a state where the target device is able to execute the update process for the control program after the alternative device starts to alternatively execute the process included in the plurality of processes, the second request message requesting the target device to execute a remaining process included in the plurality of processes ([0069] “When the operation mode at the time of receiving an update program is standby mode C4 or work mode C5, the information controller 4 does not perform program updating notification … the unupdate flag stored in the non-volatile memory 3e is used.” [0070] “Then, when identifying that the unupdate flag is ON at the time of changing to preparation mode C2 next time… Then, the information controller 4 reads the update program information from the non-volatile memory 3e, and performs the same process as the case of receiving the update program information from the communication device 30. That is, the processes that have been described in cases 1 and 2 are executed,” wherein “<Case 1>” describes, [0063] “the information controller 4 transmits an instruction for changing the operation mode to maintenance mode C3, an updating instruction, and the update program to the control controller 3. The control controller 3 changes the operation mode to maintenance mode C3, and rewrites a program of the ROM 3b by using the update program.”); wherein
the non-target device is a second on-vehicle control device of the plurality of the on-vehicle control devices including a control program that is not to be updated ([0054] “The information controller 4 of the hydraulic excavator 1 temporarily stores the update 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as disclosed by Wehrman with the further update processes as taught by Aizawa such that “in the construction machine in which program updating is not permitted except in the maintenance mode, when an update program in which the degree of urgency is high is delivered while the preparation mode is set, the program can be rewritten by switching the operation mode from the preparation mode to the maintenance mod” (Aizawa [0008]), wherein such advantages are equally applicable to other types of vehicles.

Claim 10: (Currently Amended)
Wehrman teaches a non-transitory computer readable storage medium storing a computer program for causing a computer to function as an update control device connected to a plurality of on-vehicle control devices via a transmission path including an in-vehicle communication line, the computer program causing the computer to perform operations including:
transmitting a first request message when a target device is unable to execute an update process for a control program that is to be updated ([0018] “Provided within the vehicle 31, the processor 3 allows onboard processing of commands and routines,” wherein the “Processor” 3 is the “control unit.” [0032] “The system 200 may further include an update management application 216 installed to the vehicle 31 and configured to install software updates 206  to various modules 202-A through 202-C 
wherein the target device is a first on-vehicle control device of the plurality of the on-vehicle control devices including the control program that is to be updated ([0062] “the update management application 216 may provide the updated configuration or software to the vehicle module 202 or modules 202 being updated,” wherein a “Vehicle Module 202” is the “target device”.).

With further regard to Claim 10, Wehrman does not teach the following, however, Aizawa teaches:
the update process including a plurality of processes that is started after the target device has received data for the update process for the control program, the first request message requesting an alternative device, which is a non-target device, to alternatively execute a process included in the plurality of processes ([0054] “When detecting a new update program, the information terminal 83 transmits the update program to the hydraulic excavator 1. The information controller 4 of the hydraulic excavator 1 temporarily stores the update program received by the communication device 30 in the RAM 4c. The update program is a program to which function improvement is added, and the information controller 4 outputs an execution instruction for rewriting a program stored in the ROM 3b of the control controller 3 by using the update program to the control controller 3,” wherein the “Control Controller 3” is the ; and
transmitting a second request message when the target device has entered a state where the target device is able to execute the update process for the control program after the alternative device starts to alternatively execute the process included in the plurality of processes, the second request message requesting the target device to execute a remaining process included in the plurality of processes ([0069] “When the operation mode at the time of receiving an update program is standby mode C4 or work mode C5, the information controller 4 does not perform program updating notification … the unupdate flag stored in the non-volatile memory 3e is used.” [0070] “Then, when identifying that the unupdate flag is ON at the time of changing to preparation mode C2 next time… Then, the information controller 4 reads the update program information from the non-volatile memory 3e, and performs the same process as the case of receiving the update program information from the communication device 30. That is, the processes that have been described in cases 1 and 2 are executed,” wherein “<Case 1>” describes, [0063] “the information controller 4 transmits an instruction for changing the operation mode to maintenance mode C3, an updating instruction, and the update program to the control controller 3. The control controller 3 changes the operation mode to maintenance mode C3, and rewrites a program of the ROM 3b by using the update program.”); wherein
the non-target device is a second on-vehicle control device of the plurality of the on-vehicle control devices including a control program that is not to be updated ([0054] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer readable storage medium as disclosed by Wehrman with the further update processes as taught by Aizawa such that “in the construction machine in which program updating is not permitted except in the maintenance mode, when an update program in which the degree of urgency is high is delivered while the preparation mode is set, the program can be rewritten by switching the operation mode from the preparation mode to the maintenance mod” (Aizawa [0008]), wherein such advantages are equally applicable to other types of vehicles.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wehrman in view of Aizawa as applied to Claims 2 above, and further in view of Srinivasan et al. (US PGPUB 2017/0220332; hereinafter “Srinivasan”).
Claim 4: 
Wehrman in view of Aizawa teaches all the limitations of claim 2 as described above. Wehrman in view of Aizawa does not teach the following, however, Srinivasan teaches:
wherein in response to the response message indicating that dynamic processing capability is not lower than a predetermined value, the hardware processor determines, as the alternative device, the non-target device that has transmitted the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Wehrman in view of Aizawa with the processing capability determination as taught by Srinivasan such that “the assistant device reduces the burden placed on the limited resources of the client device when performing an update process … This effect, in turn, may result in improved performance of the client device, together with a good user experience” (Srinivasan [0005]).

Claim 5: 
Wehrman in view of Aizawa and Srinivasan teaches the device of claim 4, and Srinivasan further teaches:
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wehrman in view of Aizawa and Srinivasan as applied to Claim 5 above, and further in view of Gallagher et al. (US PGPUB 2010/0318666; hereinafter “Gallagher”).
Claim 6: (Currently Amended)
Wehrman in view of Aizawa and Srinivasan teaches the device of claim 5, and Wehrman further teaches:


With further regard to Claim 6, Wehrman in view of Aizawa and Srinivasan does not teach the following, however, Gallagher teaches:
the operations further include regarding a first non-target device that is connected to an in-vehicle communication line to which the target device is connected, to be higher in priority than a second non-target device that is connected to an in-vehicle communication line to which the target device is not connected ([0044] “the policy would indicate that a standby adapter on the same IO bus as the primary adapter would have a higher priority than an adapter on a slower IO bus or an adapter in connected via a TCP/IP connection.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Wehrman in view of Aizawa and Srinivasan with the priority determination as taught by Gallagher such that “the fastest bus or network connections have a higher priority” (Gallagher [0044]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wehrman in view of Aizawa and Srinivasan as applied to Claim 5 above, and further in view of Caushi (US PGPUB 2018/0088931; hereinafter “Caushi”).
Claim 7: 
Wehrman in view of Aizawa and Srinivasan teaches all the limitations of claim 5 as described above. Wehrman in view of Aizawa and Srinivasan does not teach the following, however, Caushi teaches:
wherein the hardware processor regards a first non-target device that has a control function unrelated to traveling of a vehicle, to be higher in priority than a second non-target device that has a function other than the control function ([0022] “the auxiliary storage application 122 may allow the embedded modem 108 to use the auxiliary storages 120 to offload storage of voluminous diagnostic data 126 to be provided to the remote telematics server 136, or to store large software updates that are of a size in excess of the storage capacity of the storage 116.” [0029] “the embedded modem 108 may store data to the ECUs 104 based on the priority list 128. For instance, using the priority list 128 certain ECUs 104 may be given higher priority in storing data than other ECUs 104. As one possibility, the application interface controller 104-G may have precedence over other ECUs 104,” wherein the “Application Interface Controller 104-G” is an example of a “device that has a control function unrelated to traveling of a vehicle.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as disclosed by Wehrman in view of Aizawa and Srinivasan with the device priority as taught by Caushi 

Response to Arguments
Applicant's arguments, see Pages 7-10 of the Remarks filed January 31, 2022, with respect to the rejections under 35 U.S.C. 103 of Claims 1-10 have been fully considered but are moot in view of new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571)272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194